DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,236,728 (“the Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the distinguishing features of the instant claims amount to common-knowledge within the art and/or obvious modifications of the patented claims.
For example, instant claim 1 differs from patented claim 1 by reciting the submersible platform “which sinks to become fully submerged when filled with water” (see instant claim 1, ll. 3-4).  This difference, however, would be obvious to one of ordinary skill in view of the subject matter recited by patented claims 1 and 9.  Patented claim 9 recites “a ballast pump attached to the submersible platform,” implying that the platform of claim 1 has a ballast which may be filled and/or emptied as is necessary and appropriate.  One of ordinary skill would understand that a floating platform, floating by virtue of ballast tanks, would sink should the ballast tanks become filled to the point of overcoming buoyancy of the floating platform.  See, for example, the well-understood operation of submarines re: sinking and surfacing.
As such, one of ordinary skill in the art, would understand that the platform sinking to become fully submerged when filling with water, as recited by instant claim 1, is nothing more than the result of operating the ballast pump recited in patented claim 9.  
Even assuming, arguendo, that such would not be understood by one of ordinary skill, it would still have been obvious to one of ordinary skill in the art to modify the claims of the patent to include filling of the ballast tanks (using the recited pump of patented claim 9) for the purposes of submerging the floating platform to avoid damage resulting from inclement weather conditions or the like.
In view of the above, Examiner finds that instant claim 1 is not patentably distinct from claims 1 and 9 of the Patent.
Alternatively, claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of the Patent in view of U.S. Patent No. 10,899,422 (“Schmidt”). 
Regarding claim 1, claim 1 of the Patent recites the instant subject matter except for the submersible platform “which sinks to become fully submerged when filled with water” (see instant claim 1, ll. 3-4).  Schmidt discloses a submersible platform configured to selectively fill and empty ballast compartments (col. 8, l. 17 through col. 9, l.23), enabling the platform to surface and submerge as necessary for the purposes of limiting exposure to damaging conditions (col. 2, ll. 42-49).  It would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify the Patent to include the ballasting means and methods of Schmidt for the purposes of limiting exposure to damaging conditions, as discussed by Schmidt (col. 2, ll. 42-49).
Regarding claims 2-6, the instant claims recite substantially identical limitations to those found in claims 2-6 of the Patent.  
Regarding claim 7, the instant claim recites subject matter found in patented claim 1.
Regarding claims 8-12, the instant claims recite substantially identical limitations to those found in claims 8-12 of the Patent.  Examiner notes that instant claim 10 recites “a ballast pump attached to the submersible platform” and further notes that Schmidt appears to teach away from the use of “conventional ballast pumps” (e.g., Schmidt col. 8, ll. 24-30).  While this might, at first glance, appear to be Schmidt “teaching away” from the modification proposed above, closer review shows that it is nothing of the sort.
Schmidt makes used of an air compressor in conjunction with a pressure tank to perform deballasting operations.  Broadly interpreted, these means for deballasting still comprise “a ballast pump” as recited by instant claim 10.  Schmidt pumps air into the pressure tank for purposes of ballasting, thus Schmidt’s arrangement is “a ballast pump” in the sense it is a pump used for providing ballast operations.  
Even assuming, arguendo, that the immediately preceding justification is inadequate, the disclosure of Schmidt implicitly discloses that use of ballast pumps for surfacing and submerging operations is already known within the art.  As such, use of a conventional ballast pump (in lieu of Schmidt’s ballast pump) is nothing more than substitution of an art recognized equivalent because Schmidt acknowledges that his pump performs the same operations as a convention pump, just in less time (col. 8, ll. 25-28).
Thus, instant claim 10 fails to patentably distinguish over claim 9 of the Patent under either of the above circumstances.
Regarding claim 13, claim 12 of the Patent recites the instant subject matter except for inclusion of “a ballast pump positioned to draw water into the submersible platform” (instant claim 13, l. 4).  Schmidt discloses a submersible platform configured to selectively fill and empty ballast compartments (col. 8, l. 17 through col. 9, l.23), enabling the platform to surface and submerge as necessary for the purposes of limiting exposure to damaging conditions (col. 2, ll. 42-49).  It would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify the Patent to include the ballasting means and methods of Schmidt for the purposes of limiting exposure to damaging conditions, as discussed by Schmidt (col. 2, ll. 42-49).
Examiner additionally notes that, like claim 10, instant claim 13 recites “a ballast pump.”  As discussed above, Schmidt’s means for ballasting may be broadly construed as “a ballast pump” and, even if not, Schmidt discloses the well-known use and purpose of conventional ballast pumps.  Thus, Examiner finds that the arguments relating to instant claim 10 (above) apply, mutatis mutandis, to instant claim 13.  
Thus, instant claim 13 fails to patentably distinguish over claim 12 of the Patent for the reasons discussed above.
Regarding claims 14-16, the instant claims recite substantially identical limitations to those found in claims 13-15 of the Patent.  
Regarding claim 17, claim 16 of the Patent recites the instant subject matter except for the submersible platform being “capable of holding water so that the submersible platform can sink beneath an upper surface of a body of water” (instant claim 17, ll. 3-4).  Schmidt discloses a submersible platform configured to selectively fill and empty ballast compartments (col. 8, l. 17 through col. 9, l.23), enabling the platform to surface and submerge as necessary for the purposes of limiting exposure to damaging conditions (col. 2, ll. 42-49).  It would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify the Patent to include the ballasting means and methods of Schmidt for the purposes of limiting exposure to damaging conditions, as discussed by Schmidt (col. 2, ll. 42-49).
Regarding claims 18-20, the instant claims recite substantially identical limitations to those found in claims 17-19 of the Patent.
For the reasons set forth above, Examiner finds that instant claims 1-20 are properly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of the Patent in view of Schmidt.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, Applicant has, once again, failed to finish drafting the claim.  As presented, claim 20 recites “[t]he airborne power generation assembly of claim” without specifying a claim or a transitional phrase.  Much like during prosecution of the parent application (16/942,603, now patent 11,236,728), Examiner has interpreted claim 20 as being dependent from claim 17.  Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0183516 (“Vander Lind”) in view of Schmidt (citation found above).
Regarding claim 1, Vander Lind discloses:
An airborne power generation assembly (FIG 4; paras. [0053-54]) comprising: 
an airborne power generation unit (120); 
a submersible platform (50); 
an electrified tether (30) winch (53) attached to the submersible platform; 
an electrified tether (30) connecting between the electrified tether winch (53) and the airborne power generation unit (120); and 
a power output exiting from the submersible platform (inherent; para. [0046] discusses transmission of power to shore, thus there must inherently be a power output exiting from the platform).
	
Vander Lind does not explicitly disclose the platform sinking to become fully submerged when filled with water.  Vander Lind does, however, disclose the presence of a ballast tank comprising water used to provide stability to the platform when launching and landing the airborne power generation unit (para. [0054]).

Schmidt discloses a submersible platform configured to selectively fill and empty ballast compartments (col. 8, l. 17 through col. 9, l.23), enabling the platform to surface and submerge as necessary for the purposes of limiting exposure to damaging conditions (col. 2, ll. 42-49).  

It would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Vander Lind’s ballast means to further include the methods for ballasting disclosed by Schmidt for the purposes of limiting exposure to damaging conditions, as discussed by Schmidt (col. 2, ll. 42-49).
Regarding claim 2, the combination of Vander Lind in view of Schmidt (“the first combination”) discloses the limitations as set forth in claim 1 and further discloses a landing perch (54, 56a) extending above the submersible platform (FIG 4, perch arm and panel extend above the spar platform 50; para. [0053]).
Regarding claim 3, the first combination discloses the limitations as set forth in claim 2 and further discloses the landing perch is generally U-shaped (FIG 1, perch panel 54 comprises perch bar 54a, the perch bar being “generally U-shaped” as shown in FIG 1).
Regarding claim 4, the first combination discloses the limitations as set forth in claim 2 and further discloses the landing perch containing a substantially horizontal portion for accepting the airborne power generation unit (FIG 1, perch bar 54a is “substantially horizontal” in that it extends horizontally away from spar platform 50 and perch bar 54a receives the airborne unit).
Regarding claim 5, the first combination discloses the limitations as set forth in claim 1 and further discloses at least one sea bed tether (70) connecting the submersible platform (50) to the sea bed (80), but does not explicitly disclose a sea bed tether winch attached to the floating platform and the sea bed tether.
The use of winches attached to anchor lines is well-known in the art for the purpose of variably controlling the length of the anchor line to accommodate changes in water level.
It would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Vander Lind as is well-known in the art by providing a winch attached to the anchor line for the purposes of variably controlling the length of the anchor line to accommodate changes in water level at the floating platform.
Regarding claim 6, the first combination discloses the limitations as set forth in claim 1, but does not explicitly disclose a first controller located in the submersible platform, a second controller located on the airborne unit, and the controllers being operable to control the electric tether winch.
The presence of at least one controller is implied by the operations disclosed by Vander Lind.  The reference discusses take-off and landing operations, each of which imply the presence of a controller on one or both of the airborne unit and the submersible platform.  Even assuming, arguendo, the recited limitations are not implicitly taught by Vander Lind, the use of one or more controllers in various locations of a power generation system is well-known in the art.
As such, Examiner finds that Vander Lind implicitly teaches a plurality of controllers configured to communicate with each other to control the electric tether winch.  In the event that Vander Lind does not teach the above, it would still be obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Vander Lind by providing a controller in both the floating platform and the airborne unit, each controller being operable to control the electric tether winch, for the purposes of providing redundant and robust control of the power generation system without the need for constant manual control.
Regarding claim 10, the first combination discloses the limitations as set forth in claim 1 but does not explicitly disclose the use of “a ballast pump” as recited by the instant claim.  
Schmidt does, however, make use of an air compressor in conjunction with a pressure tank to perform deballasting operations.  Broadly interpreted, these means for deballasting still comprise “a ballast pump” as recited by instant claim 10.  Schmidt pumps air into the pressure tank for purposes of ballasting, thus Schmidt’s arrangement is “a ballast pump” in the sense it is a pump used for providing ballast operations.  
Even assuming, arguendo, that the immediately preceding justification is inadequate, the disclosure of Schmidt implicitly discloses that use of ballast pumps for surfacing and submerging operations is already known within the art.  As such, use of a conventional ballast pump (in lieu of Schmidt’s ballast pump) is nothing more than substitution of an art recognized equivalent because Schmidt acknowledges that his pump performs the same operations as a convention pump, just in less time (col. 8, ll. 25-28).
Even further, should the immediately preceding arguments relating to Schmidt all be found deficient, the presence of a ballast pump would remain implicit to Vander Lind.  Vander Lind discloses the purpose of the ballast in paragraph [0054], stating that is contributes to the upright stability of the platform during operation.  Paragraph [0071] further discusses the spar buoy response, stating that the response may change “to reduce damping and increase energy stored by the aerial vehicle through a change in a waterline level ….”  Given the disclosure of Vander Lind, an adjustment to the waterline level by the platform would require adjustment of the ballast, thus implying the presence of a pump for altering the ballast volume.
As such, Examiner finds that Vander Lind also implicitly teaches the use of a ballast pump attached to the submersible platform.  As Schmidt implicitly teaches “a ballast pump” (when considering the limitation under broadest reasonably interpretation), explicitly discloses that conventional ballast pumps and their uses are known in the art, and Vander Lind provides a further contingency through its implicit teaching, Examiner finds that claim 10 fails to patentably distinguish over the prior art.
Regarding claim 13, Vander Lind discloses:
An airborne power generation assembly (FIG 4) comprising: 
an airborne power generation unit (120); 
a submersible platform (50); 
an electrified tether (30) winch (53) attached to the submersible platform; 
an electrified tether (30) connecting between the electrified tether winch (53) and the airborne power generation unit (120); and 
at least one sea bed tether (70) connecting the submersible platform (50) to the sea bed (80); [and]
a landing perch (54, 56a) extending above the submersible platform (FIG 4, perch arm and panel extend above the spar platform 50; para. [0053]).

Vander Lind does not explicitly disclose a ballast pump positioned to draw water into the submersible platform.  Vander Lind does, however, disclose the presence of a ballast tank comprising water used to provide stability to the platform when launching and landing the airborne power generation unit (para. [0054]).

Schmidt discloses a submersible platform configured to selectively fill and empty ballast compartments (col. 8, l. 17 through col. 9, l.23), enabling the platform to surface and submerge as necessary for the purposes of limiting exposure to damaging conditions (col. 2, ll. 42-49).  

It would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Vander Lind’s ballast means to further include the methods for ballasting disclosed by Schmidt for the purposes of limiting exposure to damaging conditions, as discussed by Schmidt (col. 2, ll. 42-49).
Regarding claim 14, Vander Lind discloses the limitations as set forth in claim 13, but does not explicitly disclose a sea bed tether winch attached to the floating platform and the sea bed tether.
The use of winches attached to anchor lines is well-known in the art for the purpose of variably controlling the length of the anchor line to accommodate changes in water level.
It would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Vander Lind as is well-known in the art by providing a winch attached to the anchor line for the purposes of variably controlling the length of the anchor line to accommodate changes in water level at the floating platform.
Regarding claim 15, Vander Lind discloses the limitations as set forth in claim 13 and further discloses an aperture in the landing perch for allowing the electrified tether to pass through the landing perch (FIG 1; the gap between the arms of perch support 56a form an aperture through which the electrified tether may pass if there is slack in the line).
Regarding claim 16, Vander Lind discloses the limitations as set forth in claim 13, but does not explicitly disclose the use of a shock absorbing mechanism positioned on the submersible platform and placed beneath the landing perch.
The use of shock absorbing materials to mitigate the impact of a vehicle landing on a platform or perch is well-known in the art.
It would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Vander Lind as is well-known in the art by providing a shock absorbing mechanism on the platform for the purposes of absorbing impact forces as the airborne unit returns to its perched position.
Allowable Subject Matter
Claims 7-9, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-19 are objected to as being subject to a Double Patenting rejection, as detailed above.
Claim 20 is objected to as being rejected under §112 (detailed above) but would be allowable if rewritten to overcome the pending rejection.
Examiner notes that the above statements are also conditioned on the filing of a Terminal Disclaimer as suggested in the Double Patenting section above.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in reasonable combination with others, fails to disclose each and every limitation of the instant claims.  More specifically, the prior art of record does not teach or disclose an underwater docking stating positioned beneath the submersible platform with a sea bed tether connecting the docking station to the sea bed and a docking station tether connecting the docking station to the floating platform.  As such, claims 7 and 17 contain allowable subject matter.  Claims 8, 9, 11, 12, and 18-20 depend from either 7 or 17 and, thus, contain allowable subject matter for at least the same reasons.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832